DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 9, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Chasey et al. (7794847) and Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire made up of one or more carbon nanotube aggregates formed by a plurality of carbon nanotubes ([0077]); and an insulating coating layer configured to coat the carbon nanotube wire, wherein the outer surface of the wire has an arithmetic mean roughness in a circumferential/longitudinal direction (Ra1, Ra3) ([0064], the insulating material penetrates the fiber to a depth of not more than 5 µm from the surface of the fiber).
 	Koziol et al. does not disclose the insulating layer having arithmetic mean roughness in circumferential/longitudinal direction (Ra2, Ra4) being smaller than Ra1, Ra3; and the q value as claimed in claims 1-3.
 	Chasey et al. discloses a coated electric wire comprising an insulating coating layer (3) which has a Ra between 0.1 and 1.0 µm.  It would have been obvious to one skilled in the art to modify the insulating layer of Koziol et al. to have the surface roughness (Ra) as taught by Chasey et al. to provide an adhesion 
 	Dumee et al. discloses a carbon nanotube wire (yarn) having q value and angle as claimed in claims 1-3 and 13 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Koziol et al. to meet the required physical and electrical properties of the same.
 	Modified wire of Koziol et al. also discloses the wire being formed by stranding together a plurality of carbon nanotube aggregates ([0077]) (re claims 4 and 16-17); at least part of the insulating layer being in contact with the wire (re claims 9 and 18-19); and the modified wire can be used in a wire harness since it comprises structure and material as claimed (re claim 15).

6.	Claims 5-8, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Chasey et al. and Dumee et al. as applied to claim 4 above, and further in view of Fugetsu et al. (2011/0151254).
 	Re claims 5-8, Fugetsu et al. discloses a carbon nanotube yarn having a twist number between 1000 and 4000 T/m ([0052]).  It would have been obvious to one skilled in the art to provide the wire of Koziol et al. with the twist number taught 
 	Re claims 10-11 and 20, applicant's specification, [0026]; [0032] and [0084], disclose that it is possible to adjust the Ra1, Ra3 of the wire by selecting the stranding of the aggregates, and that the twist count between 650 T/m and 14000 T/m provides better heat dissipation ability.  Koziol et al. is modified by Fugetsu et al. to have the twist number as disclosed and claimed by the applicant; therefore the modified wire of Koziol et al. comprises Ra1, Ra3 as claimed.  Accordingly, Ra2, Ra4 of the insulating layer in the modified wire of Koziol et al. (modified by Chasey et al.) are smaller than Ra1, Ra3 of the wire.

7.	Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (2015/0310957) in view of Chasey et al. and Dumee et al.
 	Qian et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire made up of one carbon nanotube aggregate formed by a plurality of carbon nanotubes, wherein the outer surface of the wire having a Ra1 (i.e., having the twist number as disclosed by the applicant), and wherein a metal layer (12) is provided on the wire.

 	It would have been obvious to one skilled in the art to coat the wire of Qian et al. with the insulating layer taught by Chasey et al. to protect the wire from the environment.  It is noted that Ra of the insulating layer is smaller than Ra of the wire.
 	Dumee et al. discloses a carbon nanotube wire (yarn) having q value and angle as claimed in claims 1 and 13 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Qian et al. to meet the required physical and electrical properties of the same.

8.	Claims 1-4, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (10128022) in view of Chasey et al.
 	Lyon et al. discloses a coated carbon nanotube electric wire (Figs 2A, 2D) comprising a carbon nanotube wire (210A/210B) made up of one or more carbon nanotube aggregates formed by a plurality of carbon nanotubes, and an insulating coating layer configured to coat the carbon nanotube wire, wherein an outer surface of the carbon nanotube wire has an arithmetic means roughness in the circumferential/longitudinal direction (Ra1, Ra3) (Figs 4A-4F, 1.8 µm) (re claims -1 to 5.0 nm-1.  Specifically, as disclosed in the applicant's specification (see application's publication, [0046]- [0047]), the q value is related to the diameter of the carbon nanotube/carbon nanotube wire.  Paragraph [0036] of application's specification discloses that the carbon nanotube wire (10) has a diameter between 0.01 mm to 15 mm.  Likewise, Lyon et al. (col. 3, lines 54-57) discloses the carbon nanotube wire having a diameter of 0.321 mm (28 AWG = 0.321 mm) (re claims 1-3).  Lyon et al. also discloses that the carbon nanotube wire is formed by stranding together a plurality of the carbon nanotube aggregates (250A-250G) (re claims 4, 16, 17); a metal layer being provided between the carbon nanotube wire and the insulating coating layer (re claim 12); and a wire harness using the coated carbon nanotube wire of claim 1 (re claim 15).
 	Lyon et al. does not disclose the insulating layer having arithmetic mean roughness in circumferential/longitudinal direction (Ra2, Ra4) being smaller than Ra1, Ra3 (re claims 1-3).  
 	Chasey et al. discloses a coated electric wire comprising an insulating coating layer (3) which has a Ra between 0.1 and 1.0 µm.  It would have been obvious to one skilled in the art to modify the insulating layer of Lyon et al. to have the surface roughness (Ra) as taught by Chasey et al. to provide an adhesion .

9.	Claims 5-8, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. in view of Chasey et al. as applied to claim 4 above, and further in view of Fugetsu et al.
 	Re claims 5-8, Fugetsu et al. discloses a carbon nanotube yarn having a twist number between 1000 and 4000 T/m ([0052]).  It would have been obvious to one skilled in the art to provide the wire of Lyon et al. with the twist number taught by Fugetsu et al. to meet the specific use of the resulting wires, such as strength or flexibility.
 	Re claims 10-11 and 20, applicant's specification, [0026]; [0032] and [0084], disclose that it is possible to adjust the Ra1, Ra3 of the wire by selecting the stranding of the aggregates, and that the twist count between 650 T/m and 14000 T/m provides better heat dissipation ability.  Lyon et al. is modified by Fugetsu et al. to have the twist number as disclosed and claimed by the applicant; therefore the modified wire of Lyon et al. comprises Ra1, Ra3 as claimed.  Accordingly, Ra2, Ra4 of the insulating layer in the modified wire of Lyon et al. (modified by Chasey et al.) are smaller than Ra1, Ra3 of the wire.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-13 and 15-20 have been considered but are moot in view of new ground of rejection.
 	Applicant states that the q value is a parameter related to the diameter of the carbon nanotube and argues that the q value disclosed in Dumee is different from the presently claimed value.
 	Examiner would disagree.  As disclosed and claimed in the present application, for the carbon nanotube wire having a diameter between 0.01 mm and 15 mm, the wire will have between 100 T/m and 14000 T/m.  Dumee discloses carbon nanotube wire having between 6000 T/m and 20000 T/m (description of Fig. 2).  Accordingly, the carbon nanotube wire (yarn) disclosed in Dumee has the diameter as disclosed, and therefore will have the q value as claimed.
 	Regarding the Koziol reference, applicant argues that the penetration depth in Koziol and the arithmetic means roughness of the present invention are completely different parameters.  
Examiner would disagree.  Claim 1 broadly recites the outer surface of the carbon nanotube wire having an arithmetic means roughness.  The fact that the insulating coating layer of Koziol penetrates the wire at a certain depth, there is an arithmetic means roughness on the outer surface of Koziol's wire.


Conclusion
11.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/15/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 

					Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847